Title: To George Washington from Aaron Francis, 24 February 1782
From: Francis, Aaron
To: Washington, George


                  
                     Sir
                     Beverly Febury 24th 1782
                  
                  Nothing its possible to illustrate would induce me to troble your Excellency at this time but the Present circumstances of my family, which is truely Painfull to me, to request a resignation of a Lieutenancy in Col. Tuppers Regt.
                  To Solicit for a thing of this nature is sufficiently painfull (to one who ingaged in the Service of his Country in the Airliest period. and continued to this time and have had the honour of waring a commission Sence the first of Jany 1777) allowing my resignation granted without the least censure, consequently I beg as my error (if one) is not the iffect of choice but of force, that I may obtain the former and escape the latter: by which you confer a favor that will ever call for the warmest Prayers for your health, Prospirity & increase of honour.
                  In wishing you a continuance and increase of  falicity, I beg leave to assure you that I am, and ever will be with the highest respect and gratitude.  Your Exellency’s most obedent & Humble Servt
                  
                     Aaron Francis
                  
               